Citation Nr: 0824811	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for lung disease.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to May 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran requested a travel Board hearing in his March 
2006 VA Form 9; however, he failed to appear at the scheduled 
hearing in September 2007.  As the veteran has not submitted 
good cause for failure to appear to the hearing, the request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that in January 2008 the veteran submitted 
additional evidence, which consisted of private medical 
evidence from November 1999 to January 2003.  The Board 
received this additional evidence after expiration of the 90-
day grace period allotted for its submission once the appeal 
had been certified to the Board.  See 38 C.F.R. § 20.1304(a).  
The Board cannot accept additional evidence after this 90-day 
grace period unless good cause is shown in a written motion 
to account for the delay in the submission of this evidence.  
38 C.F.R. § 20.1304(b).  A May 2008 Board letter informed the 
veteran of this, provided examples of what constituted good 
cause, and invited him to submit a motion as to why there is 
good cause for accepting and considering this additional 
evidence.  The letter also informed him of the veteran's 
right to have this evidence initially considered by the RO if 
the Board granted his motion for good cause.  The letter 
provided the veteran 45 days to return the enclosed response 
form; however, the veteran failed to respond in the allotted 
time.  Therefore, the Board takes no action on this evidence 
and refers this evidence to the agency of original 
jurisdiction (AOJ) for review.  Id. 


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's currently diagnosed chronic obstructive 
pulmonary disease (COPD) began during a period of active 
service, nor does the evidence otherwise link COPD to a 
period of active service.


CONCLUSION OF LAW

The veteran's current lung disorder, other than a right lung 
granuloma, diagnosed as COPD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A May 2005 VCAA letter informed the veteran of what evidence 
was required to substantiate his claim of service connection 
for lung disease.  This letter also informed him of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

However, the veteran was not informed of how VA determines 
the disability rating and the effective date until after the 
initial unfavorable rating decision.  The Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of the supplemental statement of the case 
issued in September 2006 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, and a VA 
examination report.  The Board notes that the VA provided an 
opinion based on a review of the claims file.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed the claims 
file and there is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Therefore, the Board finds that all relevant facts 
have been developed properly and sufficiently in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim of entitlement to service 
connection for lung disease in April 2005.  The RO denied the 
claim for COPD.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the veteran's service connection claim for a 
lung disorder, the Board must determine whether the veteran 
has a current disability.  The veteran received a diagnosis 
of COPD by a VA physician in August 2004.  The July 2005 VA 
examiner confirmed the diagnosis.  Therefore, the veteran has 
a current lung disability.

After a careful review of the veteran's service treatment 
records, the Board finds complaints of chest pain in service.  
The veteran's service treatment records reveal that he sought 
treatment in November 1974 for chest pain, difficulty 
breathing and severe pleuritic type coughing.  He was 
diagnosed with acute pneumonitis.  In March 1975, the veteran 
complained of chest pain from the right side of the chest to 
the front of his chest and a bad cough.  The physician 
diagnosed him with bronchitis.  A chest x-ray in March 1977 
revealed that the veteran had a peripheral nodular density on 
the right middle area of his lung.  The veteran was diagnosed 
with right lower lobe pneumonitis in September 1978 and a 
viral upper respiratory infection in October 1978.  The 
veteran's separation examination noted that the veteran's 
lungs and chests were normal and his physical capacity or 
stamina was ranked a "1" under PULHES, which means he was 
considered to have a high level of medical fitness.   
However, the separation form noted that X-rays revealed a 
calcified granuloma in the peripheral portion of the right 
middle lobe and the impression was negative except for the 
calcified granuloma.  

The Board notes that the evidence does not show a continuity 
of symptoms as the veteran's medical records for treatment of 
chest pain and a diagnosis of COPD start in August 2004.  In 
addition, there is no competent medical evidence that links 
the veteran's current lung disease to a disease, event or 
injury in military service.  The veteran underwent a VA 
examination in July 2005.  The examiner noted that the 
medical records consistently document that the veteran is a 
tobacco smoker and he admitted to the examiner that he smoked 
tobacco since the age of 12.  The veteran also stated that he 
had a history of smoking cocaine until the age of 33.  The 
examiner considered the veteran's COPD as likely as not 
related to lifelong excessive use of tobacco.  Furthermore, 
the examiner determined that she could not associate the 
pneumonitis noted in the service treatment records with the 
veteran's current respiratory symptoms.  She based her 
determination on the lack of medical records substantiating 
the veteran's claim of frequent upper respiratory infections 
for the last twenty-five years, any other pulmonary test 
documenting lung status in the past, and a lack of 
documentation over the last two years of continued complaints 
of shortness of breath.  In addition, the examiner concluded 
that the granuloma noted in military had not changed in the 
last thirty years and is not related to his current 
complaints.  The Board concludes that the VA examiner's 
opinion is highly probative as the examiner reviewed the 
claims file and provided clear rationales for her opinion.  

The veteran contends that his current lung disease is related 
to his military service.  Lay persons can provide an account 
of observable symptoms, such as in this case the pain the 
veteran feels in his chest.  Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether the veteran's 
current lung disease is related to his service has no 
probative value because lay persons are not competent to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not a licensed health care 
professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's current lung disease and 
his military service.

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for lung disease.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  Thus, service 
connection for lung disease is not warranted.


ORDER

Entitlement to service connection for lung disease, other 
than a right lung granuloma, is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


